Citation Nr: 1231897	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an abdominal disorder, claimed as lower right abdominal pain.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel











INTRODUCTION

The Veteran had active service from December 2002 until December 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for right abdominal pain.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had right abdominal pain recurrently since service.  In his October 2007 claim, the Veteran reported having sharp pain in the lower right abdomen, often during activity and stretching.  He also reported that "[m]edical determined not a hernia."  In his February 2012 VA Form 9, the Veteran reported that he did not have constant right abdominal pain, but that it would come and go, as well as vary in severity.  

The Veteran submitted a copy of an April 2007 service treatment record.  The examiner at that time noted that the Veteran complained of right lower abdominal pain for four months, including with heavy lifting/physical training/sneezing.  The examiner found tenderness at the distal lower right quadrant, just above the ilium and reported "[w]ill consider possible abdominal wall hernia".  The examiner diagnosed the Veteran with abdominal pain.  

The Veteran received a general VA examination in December 2007, which does not appear to have included a review of the service treatment records.  The examiner noted that the Veteran's abdomen was "round, soft, positive bowel tones in all quadrants, nontender, including the right lower quadrant, no masses or hernias or organomegaly appreciated."  The examiner diagnosed the Veteran with a history or lower right quadrant abdominal pain, resolved.

Although the December 2007 VA examiner did not find lower right quadrant abdominal pain on examination, the Veteran has since reported that his abdominal pain is intermittent.  Additionally, the VA examiner did not review the Veteran's service treatment records, including the April 2007 record showing treatment for abdominal pain.  Given the above considerations, the Board finds that a new VA examination is necessary to determine whether the Veteran has an abdominal disorder, claimed as lower right abdominal pain, due to service.  

The Board also notes that the April 2007 service treatment record provided by the Veteran was not associated with service treatment records.  The RO/AMC should request that the Veteran provide copies of his service treatment records to ensure that all records are associated with the claims file.  

The RO/AMC should also contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  If the RO/AMC is unable to obtain any private medical records identified by the Veteran, it should provide a notation to that effect in the claims filer and inform the Veteran of any such problem.  Furthermore, any VA medical records not already associated with the claims file should be obtained for review.

The Veteran has not received notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice compliant with VCAA standards must thus be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran notice consistent with the VCAA for the claim for service connection for an abdominal disorder, claimed as lower right abdominal pain.

2.  The RO/AMC should contact the Veteran and request his assistance in identifying all medical care providers who have treated his claimed abdominal pain, and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

The RO/AMC should also ask the Veteran to clarify whether he receives medical treatment from any VA medical center(s).

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  

3.  The RO/AMC should contact the Veteran and request that he provide copies of his service treatment records for association with the claims file.

4.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate medical examination by a physician to determine whether the Veteran has a current abdominal disorder, claimed as right abdominal pain, and if so determine whether it was caused by service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have an abdominal disorder?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed abdominal disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


